Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/900,974 filed on June 14, 2020 is presented for examination by the examiner. The amended claims submitted August 12, 2022 in response to the office action mailed May 26, 2022 are under examination. Claims 1-8 and 10-16 are pending; claim 9 is cancelled.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Objections
The objection to the claims of the previous office action has been overcome by the amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wenren CN 109031626 (hereafter Wenren, where reference will be made to the machine translation) in view of Chou USPGPub 20140098430 (hereafter Chou).
Regarding claim 1, Wenren teaches (Example 2, Figs. 3 and 4A-4C, paragraphs [0101]-[0108]) “A five-piece infrared single focus lens system (Example 2, Figs. 3 and 4A-4C, paragraphs [0101]-[0108], which is a 5 piece infrared single focus lens system, see 5 lenses in Fig. 3 and the table in paragraph [0101], the lack of movements for zooming, thus single focus, and is an infrared lens system see e.g. page 1 “Technical Field The invention claims an imaging lens group, more concretely, the invention claims a comprises five lenses, can be applied to near infrared scene of image pickup lens group”) comprising a stop (“STO” in Fig. 3 and paragraph [0101]), and a lens group having five lens elements (see 5 lens elements in Fig. 3 and paragraphs [0101] and [0108]), in order from an object side to an image side (from left to right in Fig. 3 and from “OBJ” to S13 in paragraph [0101]), comprising:
a first lens element (E1 surfaces S1 and S2) with a positive refractive power (paragraph [0108] f1=3.11), having an object-side surface (S1) being convex near an optical axis (see Fig. 3 and positive radius of curvature of S1 in paragraph [0101]), at least one of the object-side surface and an image-side surface of the first lens element being aspheric (see aspheric coefficients of S1 and S2 in paragraph [0105]);
a second lens element (E2 surfaces S3 and S4) with a refractive power (paragraph [0108] f2=-7.31), at least one of an object-side surface and an image-side surface of the second lens element being aspheric (see aspheric coefficients of S3 and S4 in paragraph [0105]);
a third lens element (E3 surfaces S5 and S6) with a positive refractive power (paragraph [0108] f3=64.63), at least one of an object-side surface and an image-side surface of the third lens element being aspheric (see aspheric coefficients of S5 and S6 in paragraph [0105]);
a fourth lens element (E4 surfaces S7 and S8) with a refractive power (paragraph [0108] f4=4.0), having an image-side surface (S8) being convex near the optical axis (see Fig. 3 and negative sign of the radius of curvature of surface S8 in paragraph [0101]), at least one of an object-side surface and the image-side surface of the fourth lens element being aspheric (see aspheric coefficients of S7 and S8 in paragraph [0105]); and
a fifth lens element (E5 surfaces S9 and S10) with a negative refractive power (paragraph [0108] f5=-2.84), having an object-side surface (S9) being convex near the optical axis (see Fig. 3 and positive radius of curvature of S9 in paragraph [0101]) and an image-side surface (S10) being concave near the optical axis (see Fig. 3 and positive radius of curvature of S10 in paragraph [0101]), at least one of the object-side surface and the image-side surface of the fifth lens element being aspheric (see aspheric coefficients of S9 and S10 in paragraph [0105]) and provided with at least one inflection point (See how in Fig. 3, S9 changes from convex in a paraxial region to concave slightly away from the paraxial region and back to convex in a peripheral region, thus S9 has at least 4 inflection points. See also how S10 changes from concave in a paraxial region to convex in a peripheral region, thus S10 has at least 2 inflection points);
wherein the stop (STO) is disposed between an object to be imaged and the second lens element (the stop is between the object to be images and the first lens element at least at the point where the stop resides, see also listing order in paragraph [0101], thus the stop is between an object to be images and the second lens element E2), a distance from the stop to an image plane along the optical axis is STO (see paragraphs [0101] and [0108]: STO=TTL-0.2867=4.3133), a distance from the object-side surface of the first lens element to the image plane along the optical axis is TL (paragraph [0108] TL=TTL=4.6), a radius of curvature of the object-side surface of the third lens element is R5 (paragraph [0101] the curvature radius of S5 is -14.3484), a radius of curvature of the image-side surface of the third lens element is R6 (paragraph [0101] the curvature radius of S6 is -10.0680), and they satisfy the relation: 0.75 < STO/TL < 1.08 (given these values the quantity STO/TL=0.94 which is in the claimed range) and … R6/R5 < 4.3 (given the values above R6/R5=0.70 which is less than 4.3).”
However, Wenren example 2 fails to teach 2.79≤R6/R5<4.3.
Note that Wenren, example 6 teaches a five-piece infrared single focus lens system, with first element positive, third element positive, and fifth element positive, where R6=1000 and R5=100, thus R6/R5=10.0. Thus Wenren teaches values of 0.70 and 10.0 for R6/R5 which encompass the narrower claimed range of 2.79≤R6/R5<4.3.
Chou teaches (Embodiment 9, Figs. 9A and 9B, paragraphs [0147]-[0155], Tables 24-26) “A five-piece … single focus lens system (Embodiment 9, Figs. 9A and 9B, paragraphs [0147]-[0155], Tables 24-26 which is a 5 piece single focus lens system, see 5 lenses in Fig. 9A and the Table 24, and the lack of movements for zooming, thus single focus) comprising a stop (stop 900), and a lens group having five lens elements (see 5 lens elements in Fig. 9A and paragraph [0147]), in order from an object side to an image side (from left to right in Fig. 9A, paragraph [0147]: “in order from an object side to an image side”), comprising:
a first lens element (910 surfaces 911 and 912) with a positive refractive power (paragraph [0148] “910 … with positive refractive power”), having an object-side surface (911) being convex near an optical axis (see Fig. 9A and paragraph [0148]: “a convex object-side surface 911 at a paraxial region”), at least one of the object-side surface and an image-side surface of the first lens element being aspheric (see aspheric coefficients of surface numbers 1 and 2 in Table 25);
a second lens element (920 surfaces 921 and 922) with a refractive power (paragraph [0149]: “a second lens element 920 made of plastic with negative refractive power”), at least one of an object-side surface and an image-side surface of the second lens element being aspheric (see aspheric coefficients of surfaces 4 and 5 in Table 25);
a third lens element (930 surfaces 931 and 932) with a positive refractive power (paragraph [0150] “a third lens element 930 made of plastic with positive refractive power”), at least one of an object-side surface and an image-side surface of the third lens element being aspheric (see aspheric coefficients of surface numbers 6 and 7 in Table 25);
a fourth lens element (940 surfaces 941 and 942) with a refractive power (paragraph [0151] “a fourth lens element 940 made of plastic with positive refractive power”), having an image-side surface (942) being convex near the optical axis (a convex image-side surface 942 at a paraxial region), at least one of an object-side surface and the image-side surface of the fourth lens element being aspheric (see aspheric coefficients of surfaces 8 and 9 in Table 25); and
a fifth lens element (950 surfaces 951 and 952) with a negative refractive power (paragraph [0152]: “a fifth lens element 950 made of plastic with negative refractive power”), having an object-side surface (951) being convex near the optical axis (paragraph [0152]: “a convex object-side surface 951 at a paraxial region”), and an image-side surface (952) being concave near the optical axis (paragraph [0152]: “a concave image-side surface 952 at a paraxial region”), at least one of the object-side surface and the image-side surface of the fifth lens element being aspheric (see aspheric coefficients of surface numbers 10 and 11 in Table 25) and provided with at least one inflection point (See how in Fig. 9A, 951 changes from convex in a paraxial region to concave away from the paraxial region, thus 951 has at least 2 inflection points. See also how 952 changes from concave in a paraxial region to convex in a peripheral region, thus 952 has at least 2 inflection points);
wherein the stop (stop 900) is disposed between an object to be imaged and the second lens element (paragraph [0153]: “a stop 900, which is an aperture stop, is disposed between the first lens element 910 and the second lens element 920”), a distance from the stop to an image plane along the optical axis is STO (see Table 24 STO is the sum of the thicknesses of surfaces 3-13 which is 3.451 mm), a distance from the object-side surface of the first lens element to the image plane along the optical axis is TL (TL is the sum of the thicknesses of surfaces 1-13 in Table 24 which is 3.953), a radius of curvature of the object-side surface of the third lens element is R5 (Table 24, curvature radius of surface # 6 R5=1.677), a radius of curvature of the image-side surface of the third lens element is R6 (Table 24, curvature radius of surface #7 R6=5.193), and they satisfy the relation: 0.75 < STO/TL < 1.08 (given these values the quantity STO/TL=0.873 which is in the claimed range) and 2.79≤R6/R5<4.3 (given the above values R6/R5=3.097 which is in the claimed range).”
Chou further teaches (paragraphs [0011]-[0012]) “a curvature radius of the object-side surface of the third lens element is R5, a curvature radius of the image-side surface of the third lens element is R6, and they satisfy the following relations:
… -3.5<(R5+R6)/(R5-R6)<-0.6.
The aforesaid arrangement can increase the relative illumination of the present image capturing lens system and significantly improving resolution and image quality thereof while reducing astigmatism as well as the off-axis incident angle of the image capturing lens system.”
The relation (R5+R6)/(R5-R6) = X can be re-arranged algebraically into a relationship for R6/R5. Thus the teaching of Chou that a range for (R5+R6)/(R5-R6) “can increase the relative illumination of the present image capturing lens system and significantly improving resolution and image quality thereof while reducing astigmatism as well as the off-axis incident angle of the image capturing lens system” is also a teaching of Chou regarding a range for R6/R5 which encompasses the value of R6/R5=3.097 from the ninth embodiment. 

	It has been held that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP §2144.05(I) first paragraph. 
Further it has been held that "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP §2144.05(I) third paragraph.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the value of R6/R5 to be in the narrower claimed range of 2.79≤R6/R5<4.3 within the broader disclosed range of Wenren of 0.70≤R5/R6≤10.0, similar to a value of 3.097 disclosed in Chou, since it has been held that a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP §2144.05(I) third paragraph.
Furthermore, one would have been motivated to make such an optimization of the value of R6/R5, because Chou teaches that a range for R6/R5 which encompasses R6/R5=3.097 “can increase the relative illumination of the present image capturing lens system and significantly improving resolution and image quality thereof while reducing astigmatism as well as the off-axis incident angle of the image capturing lens system” (Chou paragraph [0112]).
Regarding claim 2, the Wenren-Chou combination teaches “the five-piece infrared single focus lens system as claimed in claim 1,” and Wenren further teaches “wherein a focal length of the five-piece infrared single focus lens system is f (paragraph [0108] f=3.97), a focal length of the first lens element is f1 (paragraph [0108] f1=3.11), and they satisfy the relation: … f1/f <2.08 (given these values f1/f=0.78).”
However, Wenren example 2 fails to teach “0.84<f1/f<2.08” instead teaching a value of 0.78 which is close to but not within the claimed range.
Wenren teaches (page 2 lines 26-27) “camera lens of the total effective focus f and the effective focal length f1 of the first lens satisfies 1<f/f1 <1.5.” This corresponds to a range of 0.67 < f1/f < 1.0.
It has been held that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” MPEP §2144.05(I) first paragraph.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a value of f1/f between 0.84 and 1.0 which is within the claimed range of 0.84 to 2.08, as suggested by Wenren (page 2 lines 26-27) because it has been held that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” MPEP §2144.05(I) first paragraph.
	Regarding claim 3, The Wenren-Chou combination teaches “the five-piece infrared single focus lens system as claimed in claim 1,” and Wenren further teaches “wherein a focal length of the second lens element is f2 (paragraph [0108] f2=-7.31), a focal length of the third lens element is f3 (paragraph [0108] f3=64.63), and they satisfy the relation: -18.4 < f2/f3 < 23.0 (given the values above, f2/f3=-0.11 which is in the claimed range).”
Regarding claim 4, The Wenren-Chou combination teaches “the five-piece infrared single focus lens system as claimed in claim 1,” and Wenren further teaches “wherein a focal length of the first lens element is f1 (paragraph [0108] f1=3.11), a focal length of the second lens element, the third lens element and the fourth lens element combined is f234 (the combined focal length of the second, third and fourth lens elements can be calculated from the data in Table [0101] using a matrix calculation to be approximately f234=5.5), and
they satisfy the relation: 0.10 < f1/f234 < 3.33 (given the values above f1/f234=0.57 which is in the claimed range).”
Regarding claim 5, The Wenren-Chou combination teaches “the five-piece infrared single focus lens system as claimed in claim 1,” and Wenren further teaches “wherein a focal length of the fifth lens element is f5 (paragraph [0108] f5=-2.84), a focal length of the first lens element, the second lens element, the third lens element and the fourth lens element combined is f1234 (the combined focal length of the first, second, third and fourth lenses can be calculated from the data in paragraph [0101] using a matrix calculation to be approximately f1234=3.0), and they satisfy the relation: -50.1 < f5/f1234 < -0.66 (given the values above f5/f234=-0.92 which is in the claimed range).”
Regarding claim 6, The Wenren-Chou combination teaches “the five-piece infrared single focus lens system as claimed in claim 1,” and Wenren further teaches “wherein a focal length of the five-piece infrared single focus lens system is f (paragraph [0108] f=3.97), a focal length of the first lens element, the second lens element and the third lens element combined is f123 (the combined focal length of the first, second and third lens elements can be calculated from the data in paragraph [0101] using a matrix calculation to be approximately f123=4.43), and they satisfy the relation: 0.54 < f/f123< 1.69 (given the values above f/f123=0.89 which is in the claimed range).”
Regarding claim 7, The Wenren-Chou combination teaches “the five-piece infrared single focus lens system as claimed in claim 1,” and Wenren further teaches “wherein a focal length of the five-piece infrared single focus lens system is f (paragraph [0108] f=3.97), a focal length of the first lens element and the second lens element combined is f12 (the combined focal length of the first and second lens elements can be calculated from the data in paragraph [0101] using a matrix calculation to be approximately f12=4.59), a focal length of the third lens element and the fourth lens element combined is f34 (the combined focal length of the third and fourth lens elements can be calculated from the data in paragraph [0101] using a matrix calculation to be approximately f34=3.72), and
they satisfy the relation: -12.64 < f12*f34/f < 24.56 (given the values above, f12*f34/f=4.33 which is in the claimed range).”
Regarding claim 8, The Wenren-Chou combination teaches “the five-piece infrared single focus lens system as claimed in claim 1,” and Wenren further teaches “wherein a focal length of the first lens element is f1 (paragraph [0108] f1=3.11), a radius of curvature of the object-side surface of the first lens element is R1 (paragraph [0101] the radius of curvature of S1 is 1.4249), and they satisfy the relation: 1.2 < f1/R1 < 3.7 (given the values above, f1/R1=2.18 which is in the claimed range).”
Regarding claim 9, The Wenren-Chou combination teaches “the five-piece infrared single focus lens system as claimed in claim 1,” and Wenren further teaches “wherein a radius of curvature of the object-side surface of the third lens element is R5 (paragraph [0101] the curvature radius of S5 is -14.3484), a radius of curvature of the image-side surface of the third lens element is R6 (paragraph [0101] the curvature radius of S6 is -10.0680), and they satisfy the relation: 0.3 < R6/R5 < 4.3 (given the values above R6/R5=0.70 which is in the claimed range).”
Regarding claim 10, The Wenren-Chou combination teaches “the five-piece infrared single focus lens system as claimed in claim 1,” and Wenren further teaches “wherein a radius of curvature of the object-side surface of the fifth lens element is R9 (paragraph [0101] the curvature radius of S9 is 3.3674), a radius of curvature of the image-side surface of the fifth lens element is R10 (paragraph [0101] the curvature radius of S10 is 0.9663), and they satisfy the relation: 0.93 < R9/R10 < 23.7 (given the values above R9/R10=3.48 which is in the claimed range).”
Regarding claim 11,  The Wenren-Chou combination teaches “the five-piece infrared single focus lens system as claimed in claim 1,” and Wenren further teaches “wherein a focal length of the third lens element is f3 (paragraph [0108] f3=64.63), a central thickness of the third lens element along the optical axis is CT3 (paragraph [0101] thickness of S5 is 0.4594), a radius of curvature of the object-side surface of the third lens element is R5 (paragraph [0101] curvature radius of S5 is -14.3484), a radius of curvature of the image-side surface of the third lens element is R6 (paragraph [0101] curvature radius of S6 is -10.0680), and they satisfy the relation: 
-0.67 < (f3*CT3)/(R5*R6) < 8.9 (given the values above (f3*CT3)/(R5*R6)=0.21 which is in the claimed range).”
Regarding claim 12, The Wenren-Chou combination teaches “the five-piece infrared single focus lens system as claimed in claim 1,” and Wenren further teaches “wherein the distance from the object-side surface of the first lens element to the image plane along the optical axis is TL (paragraph [0108] TL=TTL=4.6), a central thickness of the second lens element along the optical axis is CT2 (paragraph [0101] thickness of S3 is 0.2827), a central thickness of the third lens element along the optical axis is CT3 (paragraph [0101] thickness of S5 is 0.4594), a central thickness of the fourth lens element along the optical axis is CT4 (paragraph [0101] thickness of S7 is 0.5579), and they satisfy the relation: 2.4 <TL/(CT2+CT3+CT4)< 7.1 (given the above values TL/(CT2+CT3+CT4)=3.54 which is in the claimed range).”
Regarding claim 13, The Wenren-Chou combination teaches “the five-piece infrared single focus lens system as claimed in claim 1,” and Wenren further teaches “wherein the distance from the object-side surface of the first lens element to the image plane along the optical axis is TL (paragraph [0108] TL=TTL=4.6), a focal length of the five-piece infrared single focus lens system is f (paragraph [0108] f=3.97), and they satisfy the relation: 1.0 < TL/f < 1.92 (given the values above TL/f=1.16 which is in the claimed range).”
Regarding claim 14, The Wenren-Chou combination teaches “the five-piece infrared single focus lens system as claimed in claim 1,” and Wenren further teaches “wherein a distance from the image-side surface of the fifth lens element to the image plane along the optical axis is BFL (paragraph [0101] the sum of the thicknesses of S10, S11 and S12 which is 1.1276), the distance from the object-side surface of the first lens element to the image plane along the optical axis is TL (paragraph [0108] TL=TTL=4.6), and they satisfy the relation: 0.15 < BFL/TL < 0.36 (given the values above BFL/TL=0.25 which is in the claimed range).”
Regarding claim 15, The Wenren-Chou combination teaches “the five-piece infrared single focus lens system as claimed in claim 1,” and Wenren further teaches “wherein the distance from the object-side surface of the first lens element to the image plane along the optical axis is TL (paragraph [0108] TL=TTL=4.6), half of an image height that can be captured by the five-piece infrared single focus lens system on the image plane is IMH (paragraph [0108] the half ImgH = 3.24), and
they satisfy the relation: 1.38 < TL/IMH < 2.39 (given the values above TL/IMH=1.42 which is in the claimed range).”
Regarding claim 16, The Wenren-Chou combination teaches “the five-piece infrared single focus lens system as claimed in claim 1,” and Wenren further teaches “wherein the distance from the stop to the image plane along the optical axis is STO (paragraphs [0101] and [0108] STO=TL-0.2867=4.3133), a distance from the image-side surface of the fifth lens element to the image plane along the optical axis is BFL (paragraph [0101] BFL is the sum of the thicknesses of surfaces S10, S11 and S12 thus BFL=1.127), the distance from the object-side surface of the first lens element to the image plane along the optical axis is TL (paragraph [0108] TL=TTL=4.6), and they satisfy the relation: 0.44 <(STO-BFL)/TL < 0.92 (given the values above (STO-BFL)/TL=0.69 which is in the claimed range).”

Response to Arguments
Applicant's arguments filed August 12, 2022 have been fully considered but they are not persuasive. On page 9 of 10 of the applicant’s remarks the applicant argues that Wenren fails to teach or suggest the amended range for the values of R6/R5, 2.79≤R6/R5<4.3, because none of the values of R6/R5 of the embodiments of Wenren fall within the claimed range. The examiner agrees that Wenren does not explicitly teach an example of R6/R5 in the claimed range. However, the values of R6/R5 from examples 2 and 6 disclose a range of 0.702<R6/R5<10.0 which encompasses the narrower claimed range. Further search identified Chou USPGPub 2014/0098430 which both teaches a value of R6/R5=3.097 and teaches that a certain range of R6/R5 can increase the relative illumination of the present image capturing lens system and significantly improving resolution and image quality thereof while reducing astigmatism as well as the off-axis incident angle of the image capturing lens system. (Chou paragraph [0012]). Thus, in light of the amendments to the claim, a new grounds of rejection is entered above over Wenren in view of Chou.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872